i          i         i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00658-CR

                                            Teresa GOMEZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-6471W
                             Honorable Bert Richardson, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 5, 2008

DISMISSED

           Pursuant to a plea bargain agreement, appellant, Teresa Gomez, pled nolo contendere to theft.

On August 20, 2008, the trial court imposed sentence and signed a certification of defendant’s right

to appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See

TEX . R. APP . P. 25.2(a)(2). After appellant filed her notice of appeal, the court clerk sent copies of

the certification and notice of appeal to this court. See TEX . R. APP . P. 25.2(e). Rule 25.2(d)
                                                                                        04-08-00658-CR




provides, “The appeal must be dismissed if a certification that shows the defendant has the right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

Accordingly, on September 24, 2008, this court issued an order stating this appeal would be

dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant

has the right of appeal was made part of the appellate record. See Daniels v. State,110 S.W.3d 174

(Tex. App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       On September 22, 2008, appellant’s appellate counsel notified this court that counsel has

reviewed the electronic judicial records in this case and can find no right of appeal for appellant. In

light of the record presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court

to dismiss this appeal. Accordingly, this appeal is dismissed.



                                           PER CURIAM




DO NOT PUBLISH




                                                  -2-